Handy, J.,
dissented as follows:
Being unable to agree with the views of this case taken in the opinion of the majority of the court, I will very briefly state the grounds of my dissent, without entering into an argument in support of them.
1. The judgments of the Canal Bank and of Lambeth & Thompson, were claims against the land sold under them, paramount to the deed executed by Joor for the benefit of his children. Under these judgments the land was sold, and purchased by Powell & Rushing, upon an agreement with the judgment creditors, that they should have the privilege of paying the judgments, and thereupon become entitled to the land. 'At the sale under the judgments, Powell & Rushing acted as trustees and agents for the judgment creditors, and purchased the land for their benefit and security, and entered into the agreement with them above stated. The primary beneficiaries of the purchase were the creditors under whose executions the land ivas sold, and who had the right to sell the land in satisfaction of their judgments. Powell & Rushing were only to become entitled to the land upon their paying the judgments to the creditors; until then they held it merely as trustees for the judgment creditors. Now they never paid the money to the creditors; but Williams came in, and on his own account paid the money to the creditors, and became substituted to the agreement which Powell & Rushing had made, but which they never complied with, and by the *573failure to do which, they never acquired any fixed and substantial interest in the land. The right to subject the land to the satisfaction of the judgments being paramount,- and the land having been sold for their benefit, Williams became, entitled to their equity by paying, the money directly to them, and the legal title which had been conveyed to Powell & Rushing, as trustees for the creditors, was conveyed to him, as though he had made the purchase originally instead of Powell & Rushing, and discharged of any defect in the title arising from the previous connection of Powell & Rushing with the purchase. Williams is entitled to protection, through the paramount claim of the judgment creditors, under whose claim the land had been sold, and to whose equity he succeeded by the payment of the purchase-money to them.
2. The deed for the benefit of Joor’s children was voluntary, and void per sé as to his creditors. Though Williams had notice of its execution, as is alleged in the bill and admitted by the demurrer, yet as his equity was founded on the paramount right of the judgment creditors, he was justified in considering it, as it' was in the law, void as to the creditors. He stood in no relation of trustee to the children, and was under no incapacity, by reason of it, to purchase the property; and he had a perfect right, as the creditors had, to treat the deed as void. His substantial right to the purchase was derived from the equity of the judgment creditors, and not from the purchase of the legal title from Powell & Rushing, who merely held the naked legal title, as trustees, unsupported by any beneficial or equitable interest or substantial right, until they paid the judgments, which they never did. He occupied a position, through the equity which ho derived from the claim of the judgment creditors, which fully entitled him to treat the deed as void, in the same manner as the creditors could do; and though he had notice of the existence of the deed, being a stranger to it, he was not bound by it, and had a perfect right to treat it as void. The deed from Powell & Rushing to him was not a conveyance of any substantial interest in the land which they held, but merely of the naked legal title, which they held as trustees for the benefit of the judgment creditors, and conveyed the legal title fortified by the equity existing in behalf of the judgment creditors. The real purchase of Williams was from the judgment creditors, whose equity *574was of a high character; and hence he was not implicated in the violation of trust of Rushing, nor was his title affected by the incompetency of the trustee to acquire a title by purchase in opposition to the interests of his eestuis que trust. It was the same in substance and in equity, as if Powell & Rushing, being unable to secure to -themselves the benefit of the purchase by paying the money, had released their nominal interest in the land to the plaintiffs in the judgments, and they had conveyed it to Williams.
Upon the merits of the case, as shown by the pleadings, I think that the demurrer to the bill was properly sustained.